    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 1 of 10 PageID #:406



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TAPANGA HARDEMAN, DANIEL                        )
WILLIAMS, LEWIS MYLES, QUENTA                   )
LAMAR WASHINGTON, and LAVONTE                   )
MUREL, individually and                         )
on behalf of others similarly situated          )
                                                )
        Plaintiffs,                             )
                                                )       Case No. 17-cv-08729
                v.                              )
                                                )       Judge Sharon Johnson Coleman
COUNTY OF LAKE, OFFICE OF THE                   )
LAKE COUNTY SHERIFF, SHERIFF                    )
MARK CURRAN, CHIEF DAVID                        )
WATHEN, and JOHN DOE OFFICERS                   )
and SUPERVISORS,                                )
                                                )
        Defendants.                             )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Tapanga Hardeman, on behalf of herself and all affected inmates, filed this action

against County of Lake, Office of the Lake County Sheriff, Sheriff Mark Curran, Chief David

Wathen, and John Doe Officers and Supervisors (collectively, “Lake County Corrections” or

“Defendants”) for violating the Civil Rights Act of 1871, 42 U.S.C.§ 1983, pursuant to the Eighth

and Fourteenth Amendment. County of Lake is also a defendant from which Hardeman seeks

indemnification in the event that the individually named defendants are found liable for actions

performed in the course of their employment. Hardeman now submits her First Amended

Complaint, moves this Court for an order certifying this case to proceed as a class action pursuant to

Federal Rule of Civil Procedure 23, and moves this Court to appoint the O’Connor Law Firm,

LTD., as Class Counsel. (Dkt. 40.) For the reasons stated herein, Plaintiffs’ motion is granted in full.




                                                       1
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 2 of 10 PageID #:407



Background

        Hardeman and the putative class members were being held at the Lake County Adult

Correctional Facility in Waukegan, County of Lake, IL on or about November 8, 2017. At that time,

Lake County Corrections turned off the water and it was not turned on again until November 10,

2017, resulting in a shutoff lasting two and a half days. While the water was turned off, Lake County

provided detainees with five bottles of water per day to use for their personal needs, such as

drinking, hygiene, cooking, and medical purposes. Detainees were provided a communal barrel of

water located in the “pod” to use for bathing, cleaning their cells, and flushing the toilet. During

this time, detainees complained that they were deprived of sufficient water to take medication and to

stay hydrated. While the water was shut off, detainees also allege that they were restricted to flushing

the toilets in their cells only when feces were present, and were totally prohibited from flushing the

commodes at night. Detainees contend that bodily excrement sat in toilets for prolonged periods,

which attracted more vermin to the jail cells and caused a stench that made detainees sick, agitated,

and sleep-deprived.

        Hardeman filed this Complaint on December 4, 2017, alleging that Lake County

Corrections violated her and other detainees’ Eight and Fourteenth Amendment rights by

intentionally depriving them of adequate amounts of water for three days, which caused them to live

in unsafe, inhumane and unsanitary conditions, and to suffer from various physical ailments. Lake

Country Corrections filed a motion to dismiss on February 22, 2018. The Court denied the motion

to dismiss, also denying qualified immunity. Lake County Corrections appealed that order to the

Seventh Circuit, which affirmed this Court’s decision. Hardeman now seeks to certify this case to

proceed as a class action pursuant to Federal Rule of Civil Procedure 23 and moves this Court to

appoint the O’Connor Law Firm, LTD as class counsel.

        Hardeman seeks to organize the class into two subclasses:


                                                       2
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 3 of 10 PageID #:408



Subclass A: all persons present in the Lake County Adult Correctional Facility between November 7,
2017, and November 10, 2017, being held as pretrial detainees
Subclass B: all persons present in the Lake County Adult Correctional Facility between November 7,
2017, and November 10, 2017, as post-conviction inmates

Legal Standard

        To be entitled to class certification, Plaintiffs must demonstrate that they satisfy all of the

requirements of Federal Rule of Civil Procedure 23(a) and one of the three alternatives set forth in

Rule 23(b). Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 811 (7th Cir. 2012). Rule 23(a)

requires that a proposed class meet requirements of numerosity, typicality, commonality, and

adequacy of representation. Id. When certification is sought under Rule 23(b)(3), as it is here, the

proponents of the class must also show that questions of law or fact common to the members of

the proposed class predominate over questions affecting only individual class members and,

relatedly, that a class action is superior to other available methods of resolving the controversy.

Costello v. BeavEx, Inc., 810 F.3d 1045, 1059 (7th Cir. 2016) (citing Fed. R. Civ. P. 23(b)(3)).

        Rule 23 “does not set forth a mere pleading standard.” Comcast Corp. v. Behrend, 569 U.S. 27,

33, 133 S.Ct. 1426, 185 L.Ed.2d 515 (2013) (internal quotation marks and citation omitted). When

factual disputes bear on matters vital to certification, the Court must receive evidence and resolve

those disputes prior to certifying the class. Parko v. Shell Oil Co., 739 F.3d 1083, 1085 (7th Cir. 2014).

Certification is proper only if, “after rigorous analysis,” the Court is satisfied that Rule 23’s

prerequisites have been met. Comcast Corp., 569 U.S. at 33. “Plaintiffs bear the burden of showing

that a proposed class satisfies the Rule 23 requirements but they need not make that showing to a

degree of absolute certainty. It is sufficient if each disputed requirement has been proven by a

preponderance of evidence.” Messner, 669 F.3d at 811 (citations omitted). The Seventh Circuit has

repeatedly reiterated that the focus of class certification must be on Rule 23 and that class

certification proceedings cannot be allowed to turn into a preemptive determination of the merits.

See Bell v. PNC Bank, Nat. Ass'n, 800 F.3d 360, 375 (7th Cir. 2015).
                                                         3
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 4 of 10 PageID #:409



Analysis

         Defendants spend much of their response brief arguing the merits of the case. The Court

reminds Defendants that a finding on the merits is inappropriate at this stage. The Court will

consider the merits of this case only to the extent that they are relevant to determining whether the

Rule 23 prerequisites for class certification are satisfied. See Amgen Inc. v. Connecticut Ret. Plans & Tr.

Funds, 568 U.S. 455, 466, 133 S. Ct. 1184, 1195, 185 L. Ed. 2d 308 (2013).

         Defendants argue that the class should not be certified given that there are factual

discrepancies in the affidavits Hardeman attached to her motion, including whether the shut-off

happened on November 7, 2017 or November 8, 2017. As to those dates, Defendants have

presented enough evidence to establish that the water in the facility was shut off on November 8,

2017 and restored on November 10, 2017. Thus, the Court will narrow the class to include inmates

housed in the correctional facility between November 8, 2017 and November 10, 2017. See Messner,

669 F.3d at 825 (noting that a court may refine class definitions, including when the proposed

definition is overly broad).

         Defendant also take issue with Hardeman relying only on affidavits to support her motion

and argue that she must have conducted further discovery. Hardeman need not present more than

affidavits in support of her motion at this point, so Defendants’ argument is rejected. See Bell v.

PNC Bank, Nat. Ass'n, 800 F.3d 360, 371 (7th Cir. 2015) (noting that a court may receive evidence

by affidavit to resolve factual issues pertaining to class certification issues). Defendants will have an

opportunity to contest the merits of the case and the evidence Plaintiffs will rely on at later stages of

litigation.




                                                          4
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 5 of 10 PageID #:410



1. Rule 23(a)

a. Numerosity

        Plaintiffs have demonstrated that their proposed classes are sufficiently numerous for class

treatment. Numerosity requires that a class be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). “[A] plaintiff does not need to demonstrate the exact

number of class members as long as a conclusion is apparent from good-faith estimates.” Barragan v.

Evanger’s Dog and Cat Food Co., 259 F.R.D. 330, 333 (N.D.Ill. 2009) (Darrah, J.). Here, Plaintiffs have

presented evidence that the proposed class contains at least fifty members and argue that number

could be higher than 500 members. (Dkt. 40-1.) Joinder of more than fifty plaintiffs would

certainly be impracticable. See Swanson v. Am. Consumer Indus., Inc., 415 F.2d 1326, 1333 n. 9 (7th Cir.

1969) (holding that a proposed class of 40 was “a sufficiently large group to satisfy Rule 23(a)”);

Marquez v. Weinstein, Pinson & Riley, P.S., No. 14 C 739, 2017 WL 4164170, at *5 (N.D. Ill. Sept. 20,

2017) (Tharp, J.) (“Although there is no ‘magic number’ of class members for numerosity purposes,

when a class reaches forty, joinder is typically considered impracticable”). Accordingly, Plaintiffs’

proposed class satisfies the numerosity requirement of Rule 23(a).

b. Commonality

        Plaintiffs have also demonstrated commonality, which means the existence of “‘questions of

law or fact common to the class.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 346, 131 S.Ct. 2541,

180 L.Ed.2d 374 (2011) (quoting Fed. R. Civ. P. 23(a)(2)). “What matters to class certification …

[is] the capacity of a classwide proceeding to generate common answers apt to drive the resolution

of the litigation.” Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir. 2014) (quoting Wal-Mart,

564 U.S. at 350). “A common nucleus of operative fact is usually enough to satisfy” this

requirement. Keele v. Wexler, 149 F.3d 589, 594 (7th Cir. 1998).




                                                        5
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 6 of 10 PageID #:411



        Defendants argue that Hardeman cannot satisfy commonality because she does not offer

significant proof that there was a common policy of practice that harmed the proposed class.

Defendants argue there is no proof that inmates suffered “any harm at all” as a result of the shutoff.

To the contrary, Hardeman provides several affidavits outlining deplorable conditions as a result of

the water shutoff. These include inmates feeling dehydrated, having feces accumulating and

festering in toilets overnight, being forced to use unsanitary water for personal hygiene, and being

punished for requesting more water, among others. Hardeman has clearly provided evidence of a

common harm to her proposed class.

        Additionally, Defendants admit that water was shut off to all inmates between November 8,

2017 and November 10, 2017. They argue that the crux of the legal issue here is whether the

conditions resulting from the shutoff rise to a constitutional violation and that that determination is

highly individualized and does not rely on class-wide proof. Defendants misrepresent how

individualized the claims in this case are.

        The core of Hardeman’s case is that she and all members of the proposed class had their

right to humane conditions of confinement violated pursuant to uniform policies, customs and

practices implemented by Defendants during the water shutoff. The same defendants who caused

the shutoff implemented the water bottle and trash can system, subjected all putative class members

to the effects of feces and urine accumulating in their cells’ toilets, and punished pretrial detainees by

placing them on lockdown for requesting more water. The constitutional claims for all putative class

members therefore arise from the same conduct and practices of the same defendants.

Furthermore, that plaintiffs might require individualized relief or some individualized proof does not

necessarily preclude class certification. See Bell v. PNC Bank, Nat. Ass'n, 800 F.3d 360, 379 (7th Cir.

2015) (noting that Rule 23 does not requires that every question be common and that it is routine in




                                                        6
     Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 7 of 10 PageID #:412



class actions to have a final phase in which individualized proof is submitted). Accordingly,

Hardeman has satisfied Rule 23’s commonality requirement.

c. Typicality

         Plaintiffs’ claims are typical if they arise from the same event, practice, or course of action

that gives rise to the claims of other class members; and the claims of the Plaintiffs and the class

members are based on the same legal theory. Keele, 149 F.3d at 595.

         Here, Plaintiffs’ and the potential class members’ claims arise from the same course of action

of Defendants: shutting off the water and allegedly subjecting the inmates to inhumane conditions.

The claims of Plaintiffs and the potential class members also arise from the same legal theories:

violations of the Eighth and Fourteen Amendments. Accordingly, Plaintiffs have satisfied the

typicality requirement.

d. Adequacy

         The final requirement under Rule 23(a) is that the representative party will “fairly and

adequately protect the interests of the class.” Fed.R.Civ.P. 23(a)(4). “[A]dequacy of representation is

composed of two parts: the adequacy of the named Plaintiffs’ counsel, and the adequacy of

representation provided in protecting the different, separate, and distinct interest of the class

members.” Retired Chicago Police Ass’n v. City of Chicago, 7 F.3d 584, 598 (7th Cir. 1993) (quotation

omitted). To be an adequate representative, the named Plaintiffs must not have “antagonistic or

conflicting claims.” Id. at 598.

         Plaintiffs’ attorneys appear qualified, and no apparent conflicts exist between the named

Plaintiffs and the class. Additionally, Hardeman has allegedly suffered the very harm she contends

the whole class has suffered—inhumane conditions resulting from the water shutoff. Accordingly,

Hardeman has satisfied the adequacy requirement.




                                                         7
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 8 of 10 PageID #:413



2. Rule 23(b)(3)

        Having determined that Hardeman meets Rule 23(a)’s threshold prerequisites, the Court

turns to the Rule 23(b)(3) requirements. Hardeman must demonstrate that “questions of law or fact

common to class members predominate over any questions affecting only individual members” and

“a class action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3).

a. Predominance

        “Rule 23(b)(3)’s predominance requirement is satisfied when common questions represent a

significant aspect of a case and can be resolved for all members of a class in a single adjudication.”

Messner, 669 F.3d at 815 (quotation omitted). While common questions of law or fact must

predominate, they need not be exclusive. See Tatz v. Nanophase Techs. Corp., No. 01 C 8440, 2003 WL

21372471, at *9 (N.D. Ill. June 13, 2003) (Andersen, J.). This requirement is met when “common

nucleus of operative facts and issues underlies the claims brought by the proposed class.” Messner,

669 F.3d at 815 (internal quotations omitted). Predominance is a qualitative concept that determines

whether “there are more common issues or more individual issues, regardless of relative

importance.” Parko v. Shell Oil Co., 739 F.3d 1083, 1085 (7th Cir. 2014). Defendants argue that

Plaintiffs cannot meet this requirement because individualized issues predominate.

        Defendants argue that it would be difficult to determine liability on a class-wide basis

because the constitutional claims are highly individualized. Because many of the detainees were

treated differently, they argue, the analysis and outcome of their individual cases would differ.

However, courts have found class treatment appropriate where “certain conditions [of confinement]

common to all ... are unlawful.” See Dunn v. City of Chicago, 231 F.R.D. 367 (N.D. Ill. 2005), amended

on reconsideration on other grounds, No. 04 C 6804, 2005 WL 3299391 (N.D. Ill. Nov. 30, 2005)

(Gettleman, J.). This is especially true where the conditions stem from jail policies or practices that


                                                        8
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 9 of 10 PageID #:414



are applied uniformly to all prisoners. See Young v. County of Cook, 2007 WL 1238920, at *7 (N.D.Ill.

Apr. 25, 2007) (Kennelly, J.).

        Here, the predominant legal issue is whether Defendants created unconstitutionally adverse

conditions of confinement for all detainees present during the water shutoff, making them liable for

resulting injuries to the putative class members. Many of the conditions of confinement are

common to all class members. For example, the festering feces overnight, dehydration, and lack of

sanitary water for personal hygiene. Based on the limited evidence before the Court, each of these

conditions of confinement is the result of a uniform policy or practice by the correctional facility.

The putative class will rely on these facts, among others, to prove a violation of the Eighth and

Fourteenth Amendments. Accordingly, liability will not depend on each plaintiff’s individual

circumstances because the class members will largely rely on the same issues of fact and law to

support their claim. Whether some detainees were subject to different degrees of inhumane

conditions will not prevent the court from analyzing the shared conditions suffered by all the

detainees.

        Defendants also argue that individualized analysis of Defendants’ conduct precludes class

certification. The existence of individualized defenses, however, does not preclude class

certification. See Dunn, 231 F.R.D. at 377. This argument also fails.

        To the extent that Defendants argue that predominance cannot be satisfied because of

individualized damages calculations, that argument is rejected. “It is well established that the

presence of individualized questions regarding damages does not prevent certification under Rule

23(b)(3).” Messner, 669 F.3d at 815 (citing Wal–Mart v. Dukes, 131 S.Ct. at 2558). Factual issues

around the gender of the detainees, number of individuals in a cell, quality of ventilation, and other

issues can be resolved individually during the damages stage of litigation. Accordingly,




                                                       9
    Case: 1:17-cv-08729 Document #: 56 Filed: 11/17/20 Page 10 of 10 PageID #:415



individualized damages calculations will not prevent certification here, where common questions and

factual issues regarding liability predominate.

b. Superiority

         Finally, Plaintiffs must show that proceeding as a class action is superior to alternative

methods of resolving the controversy. See Fed. R. Civ. P. 23(b)(3). This requirement is satisfied if

“a class action would achieve economies of time, effort, and expense, and promote ... uniformity of

decision as to persons similarly situated, without sacrificing procedural fairness or bringing about

other undesirable results.” Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 615, 117 S.Ct. 2231, 138

L.Ed.2d 689 (1997) (internal citation and quotation marks omitted). Here, common issues of law

and fact predominate, so both discovery and litigation will be more efficiently conducted pursuant to

class certification. Defendants have not presented arguments objecting to the superiority

requirement. Accordingly, it has been satisfied.

Conclusion

         For these reasons, this Court grants Plaintiff’s motion for class certification [40]. The Court

certifies the following sub-classes:

Subclass A: all persons present in the Lake County Adult Correctional Facility between November 8,
2017, and November 10, 2017, being held as pretrial detainees

Subclass B: all persons present in the Lake County Adult Correctional Facility between November 8,
2017, and November 10, 2017, as post-conviction inmates


IT IS SO ORDERED.

Date: 11/17/2020

                                                  Entered: _____________________________
                                                           SHARON JOHNSON COLEMAN
                                                           United States District Judge




                                                        10
